GRIFFIN, Chief Judge.
Appellant, Robert Stella [“Stella”], contests the lower court’s imposition of a departure sentence. We find no error. The state concedes in its answer brief that the written order sentencing Stella to fifteen years imprisonment on the aggravated stalking charge in case no. 95-13872 does not comport with the court’s oral pronouncement of five years imprisonment at the sentencing hearing. This error requires correction. In all other respects, the judgments and sentences are affirmed.
AFFIRMED, SENTENCE VACATED and REMANDED FOR CORRECTION.
COBB and HARRIS, JJ., concur.